Exhibit 10(kk)

CONSULTING AGREEMENT

THIS AGREEMENT is made effective January 1, 2017, between ARCONIC INC., a
Pennsylvania corporation, including all of its subsidiaries and divisions
(hereinafter called “ARCONIC” or the “Company”), and Audrey Strauss, an
individual currently residing at [ADDRESS] (hereinafter called “Consultant”).

WHEREAS, ARCONIC desires personal consulting services relating to legal,
corporate and governance matters of ARCONIC, and Consultant desires to undertake
performance of such services.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the parties agree as follows:

ARTICLE I - DEFINITIONS

Section 1.1. Consulting Services. The term “Consulting Services” means the
personal and associated services of Consultant provided to ARCONIC in areas
relating to Consultants’ expertise and knowledge of legal and corporate matters
involving the Company’s businesses. The primary purpose of this consulting
arrangement is to continue to facilitate the transition of Consultant’s
responsibilities following her retirement from Arconic, and for Consultant to
provide assistance in certain legal, corporate and governance matters. Requests
for Consulting Services shall only be given by Klaus Kleinfeld or Kate Ramundo
his/her designee. Consultant shall provide Consulting Services to ARCONIC as an
independent contractor. ARCONIC disclaims any right to control the manner of
performance of the Consulting Services by Consultant. It is understood that
Arconic can accept or reject any or all proposals and recommendations of
Consultant.

Section 1.2. It is understood that Consultant will, on request, meet with
representatives of Arconic at its corporate headquarters in New York or
Pittsburgh, at other domestic and non-domestic plant or office locations and
with other related or unrelated business organizations as may be necessary from
time to time to accomplish the objectives of this Agreement.

Section 1.3. It is agreed that Consultant will generally work from her home
office but Consultant shall be provided with use of a desk and computer whenever
requested services require her presence in the New York or Pittsburgh offices of
Arconic. Consultant shall also be provided with necessary support and equipment,
such as computers, phone, access to an administrative assistant, and IT support
as needed.

Section 1.4. It is agreed that with respect to legal matters in which Arconic is
seeking legal advice, it is Arconic’s desire that such consultation be covered
by the attorney-client privilege, and as such, Consultant shall take all
appropriate steps to protect Arconic’s attorney-client privilege.

ARTICLE II - COMPENSATION

Section 2.1. Effective with the date of this Agreement ARCONIC shall pay
Consultant a sum of eight hundred dollars ($800) per hour for Consulting
Services performed under this Agreement. Consultant shall record accumulated
hours and submit such hours for payment. It is agreed that during the term of
this Agreement Consulting Services will be requested for no more than a maximum
of thirty hours per month.

Section 2.2. Consultant shall not charge ARCONIC for time spent in domestic
travel to the extent that domestic travel time is four (4) hours or less.
Consultant may charge ARCONIC for hours in excess of four hours for travel on
any one trip. For Consulting Services which will require the Consultant to
travel to non-domestic locations, Consultant shall charge Arconic for the number
of hours determined from the time the Consultant leaves her place of residence,
until Consultant returns to her place of residence. Consultant shall have the
right to be reimbursed for all reasonable travel incurred in the performance of
approved Consulting Services including domestic mainland air travel costs (coach
class accommodations), international air travel costs (business class
accommodations) and other expenses directly incurred in rendering Consulting
Services to ARCONIC.



--------------------------------------------------------------------------------

Section 2.3. For Consulting Services and incurred reimbursable expenses,
Consultant shall be paid within thirty (30) days after receipt by ARCONIC of a
statement showing the Days of Consulting Services provided by Consultant and
itemized expenses incurred during the preceding calendar month.

ARTICLE III - CONFIDENTIALITY

Section 3.1. All data and other information of every kind, which is not
generally known or used outside of ARCONIC and which gives ARCONIC a competitive
advantage over others who do not know or use it, whether expressed in writing or
otherwise, including information of a technical, engineering, operational or
economic nature, learned or obtained by Consultant during the term of this
Agreement or heretofore or hereafter disclosed or revealed to Consultant by
ARCONIC, in the course of performing Consulting Services for ARCONIC under this
Agreement, and which Consultant knows, or has reason to believe includes factual
information which ARCONIC expects to be treated in confidence (all herein called
“Information”) shall be:

(a) received and maintained in strict confidence by Consultant and shall not be
disclosed, directly or indirectly, by Consultant to any related or unrelated
party whatsoever; and

(b) used by Consultant only for the performance of Consulting Services for
ARCONIC.

Section 3.2. The foregoing obligations of confidentiality, limited use and
non-disclosure shall not apply to the following two exclusions:

(a) Information of a factual nature which is or becomes available in issued
patents, published patent applications or printed publications of general public
circulation other than by acts or omissions of Consultant; or

(b) Information of a factual nature which Consultant hereafter lawfully obtains
without restriction from a third party other than from a third party who
obtained such Information from ARCONIC.

Consultant may not reveal to any party whatsoever without ARCONIC’s express
written approval the character of or compensation for Consulting Services being
performed for ARCONIC.

Section 3.3. The obligations imposed by this Article III shall continue in
effect for a period of two (2) year(s) from the date on which the last
Consulting Services are performed by Consultant for ARCONIC, and shall survive
any termination of this Agreement by either party.

ARTICLE IV - CONFLICT OF INTEREST

Section 4.1. It is acknowledged that Consultant’s areas of accountability and
the nature and character of the Consulting Services she will perform for ARCONIC
are of a unique character which cannot be readily replaced. Therefore, it is
agreed that during the term of this Agreement Consultant will not directly or
indirectly enter into any employment arrangement as a director, officer,
partner, owner, employee, inventor, consultant, advisor, agent, or otherwise
with any business or firm which is engaged or may become engaged in the business
of providing high-performance materials to aerospace, auto, and commercial
building businesses (collectively “Competing Business”). This limitation of
future employment is understood to include, but not limited to any domestic or
international Competing Businesses, as well as all subsidiaries, partners, and
affiliates of such Businesses.

If Consultant desires to accept employment with a Competing Business, she is
required to notify ARCONIC prior to accepting such employment in order to
determine if in fact such employment will violate the limitations set forth in
this Agreement. ARCONIC’s consent to future employment will not be unreasonably
withheld.

If the limitations on future employment as set forth above or any part thereof
should, for any reason whatsoever, be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of such
limitations and of this Agreement shall not thereby be adversely affected. In
the event that the territorial or time limitation is deemed to be unreasonable
by a court of competent jurisdiction, Consultant agrees and submits to the
reduction of either said territorial or time limitation to such an area or
period as said court shall deem reasonable.

 

2



--------------------------------------------------------------------------------

It is agreed that the breach of this Agreement cannot be reasonably or
adequately compensated in damages in an action at law. Therefore, Consultant
expressly agrees that ARCONIC, in addition to any other rights or remedies which
it may possess, shall be entitled to injunctive or other equitable relief to
prevent a breach of these provisions.

ARTICLE V - TERM

Section 5.1. The initial term of this Agreement shall be effective January 1,
2017, through December 31, 2017. The Agreement may be renewed upon such terms
and conditions as may be agreed upon by Consultant and Arconic. The Agreement
may be terminated by Arconic or Consultant at any time.

ARTICLE VI - MISCELLANEOUS

Section 6.1. Indemnification. Consultant agrees to indemnify and to hold ARCONIC
harmless against any and all liability, claims and demands by or on behalf of
Consultant or others (including but not limited to ARCONIC employees and other
third-parties) including claims on account of injury or loss to property or life
caused solely by the gross negligence or willful acts or omission solely of
Consultant, arising out of or in any manner connected with the performance of
the Consulting Services. In the event that it is determined that Consultant
acted in good faith and in a manner believed to be in, or not opposed to the
best interest of Arconic, Consultant shall not be required to indemnify or hold
Arconic harmless against any and all liability, claims and demands. If
necessary, the final determination of whether or not Consultant acted in good
faith will be determined by independent legal counsel, or other disinterested
person agreed upon by Arconic and Consultant. Nothing contained in this
Section 6.1 shall obligate Consultant to save and hold Arconic harmless from and
against any liability, claims or demands which may arise from the sole
negligence of Arconic.

Arconic agrees to indemnify and hold Consultant harmless against any and all
liability, claims and demands by or on behalf of Arconic or others (including,
but not limited to Arconic employees and other third-parties) including claims
on account of legal liability, personal injury or loss to property or life,
resulting from acts or omissions solely of Arconic or others, arising out of or
in any manner connected with the performance of the Consulting Services.

Section 6.2. Assignment. This Agreement shall inure to the benefit of and be
binding upon ARCONIC, its successors and assigns. This Agreement may not be
assigned by Consultant without the prior written approval of ARCONIC.

Section 6.3. Integration. This Agreement sets forth the entire understanding
between the parties as to the subject matter of this Agreement, and supersedes
all prior agreements, commitments, representations, writings and discussions
between them, whether written or oral, with respect to the subject matter
hereof. It is expressly understood that no representations, promises, warranties
or agreements have been made by either party except as the same are set forth
herein. Except as otherwise expressly provided in this Agreement, this Agreement
may not be amended except in writing and signed by Arconic and Consultant.

Section 6.4. Waiver. No party shall be deemed to have waived any right, power or
privilege under this Agreement or any provision hereof unless such waiver shall
have been duly executed in writing and acknowledged by the party to be charged
with such waiver. The failure of any party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of this Agreement or any part
thereof, or the right of any party to thereafter enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. All remedies permitted under this
Agreement shall be taken and construed as cumulative.

 

3



--------------------------------------------------------------------------------

Section 6.5. Notices. Notices to the parties shall be sent as follows;

 

To Arconic:    Vas Nair    Executive Vice President    Arconic Inc.    390 Park
Avenue    New York, NY 10022 To Consultant:    Audrey Strauss    [ADDRESS]

Section 6.6. Severability. If any provision of this Agreement or its application
to any person or circumstance is adjudged invalid or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement or the application
of such provision to other persons or circumstances shall not be affected
thereby; provided, however, that if any provision or application thereof is
invalid or unenforceable, then a suitable and equitable provision shall be
substituted therefor in order to satisfy, so far as may be valid and
enforceable, the intent and purpose of this Agreement including the invalid or
unenforceable provision.

Section 6.7. Applicable Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York, not including, however,
the rules relating to the choice or conflict of laws.

 

WITNESS:  

ARCONIC INC.

/s/ Catherine D. Parroco   By   /s/ Katherine H. Ramundo Assistant Secretary    
EVP and Chief Legal Officer   Date   December 16, 2016 WITNESS:   AUDREY STRAUSS
/s/ Margaret S. Lam   By   /s/ Audrey Strauss Chief Securities and Governance
Counsel   Date   December 16, 2016

 

4